IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM TATMAN,                      §
                                     §   No. 469, 2014
     Defendant Below-                §
     Appellant,                      §
                                     §   Court Below—Superior Court
     v.                              §   of the State of Delaware,
                                     §   in and for Sussex County
STATE OF DELAWARE,                   §   Cr. ID Nos. 1006019613,
                                     §   1006002784, 0912009017,
     Plaintiff Below-                §   and 0702023280
     Appellee.                       §

                         Submitted: November 3, 2014
                          Decided: December 9, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices.

                                ORDER

      This 9th day of December 2014, it appears to the Court that the State

has filed a motion to remand this matter to the Superior Court to vacate its

violation of probation (VOP) sentencing orders dated August 14, 2014 and

August 22, 2014 and to hold a new sentencing hearing. The State asserts that

the Superior Court’s VOP sentencing order and corrected order failed to

credit appellant with all of the time he has previously served on his

sentences. The appellant has not filed any response in opposition to the

State’s motion to remand.

      NOW, THEREFORE, IT IS ORDERED that the Superior Court

judgments dated August 14, 2014 and August 22, 2014 are hereby
VACATED. The matter is REMANDED to the Superior Court to hold a

new sentencing hearing to consider the State’s claim that the appellant is

entitled to additional credit for time served and any other claim raised by the

parties regarding the appropriate sentence to be imposed. Jurisdiction is not

retained.

                                       BY THE COURT:



                                       /s/ Karen L. Valihura
                                              Justice




                                      2